DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 2/17/21, with respect to the rejection of claims 1, 2, 12-14, 17, 19, 20, 27, 33-36, 45, 49, 50, 56, 63, 66, 73, 76-77, 81, 82, 84, 85, and 89 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the amendment to add new claims 95-108 and the newly cited references.  See 102 and 103 rejections set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 recites the limitation "the one or more nucleotide mismatches" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 35, 36, 45, 49, 56, 63, 66, 96, 98-104, and 106-109 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hauptmann (US 20200095580).
‘580 claims a nucleic acid for inhibiting expression of a target gene in a cell, wherein the nucleic acid is double stranded and comprises a duplex region that comprises at least a portion of the second strand is at least partially complementarity to the first strand and the first strand is at least partially complementarity to at least a portion of RNA transcribed from said target gene, wherein said first strand has modification at several positions and nucleotides at positions 2 and 14 form the 5’ end of the first strand at not modified with a 2’-O-methyl modification.  See pages 2-4, 39-50, and 117-118 and Table 3 and Figures 1a, 2a, 3a, 4a, 5a, 6a, 7a, 8a, 9a, 10a, 11a, 12a, .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

s 35, 36, 45, 49, 50, 56, 63, 66, 73, 76, 77, 81, 82, 84, 85, 89, 95-109 are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al. (WO 2016/028649) taken with Khvorova et al. (US 20160319278, cited on an IDS).
‘649 discloses a double stranded nucleic acid (dsNA) comprising an antisense strand comprising at least 14 contiguous nucleotides and a sense strand comprises at least 13 contiguous nucleotides, and the nucleotides at positions 2 and 14 from the 5’ end of the antisense strand comprise a non 2’-O-methyl modification.  See formula I on page 3 and pages 3-18, 109-138, 156-157, and 160-174 and Figures 16 and 22.  
The antisense strand can comprise 20 or 22 contiguous nucleotides (pages 160-174).  The antisense strand is complementary to a target mRNA (pages 102 and 160-163).  At least one nucleotide at position 7, 8, 9, 10 and/or 11 from the 3’ end of the sense strand comprises a non 2’-O-methyl modification (pages 160-174).  There can be a mismatch at position 2, 6, and 12 from the 5’ end of sense strand (pages 166, 167 and 171).  The antisense strand can comprise a 5’ vinyl phosphate (pages 129 and 174 and Figures 16 and 22).  At least one nucleotides at position 1-6 or 1-7 from the 3’ end of the antisense strand are connected via phosphorothioate linkages (formula I and pages 3-18 and 169).  There can be at least one mismatch between the antisense and sense strand (pages 166-167).  The dsNA can be a multimer containing at least two duplexes represented by formula (I) where said duplexes are connected by a linker (pages 65-74).  A pharmaceutical composition can comprise the double stranded nucleic acid (pages 96 and 173).   


‘649 teaches a comprising an antisense strand comprising at least 14 contiguous nucleotides and a sense strand comprises at least 13 contiguous nucleotides, the antisense strand comprises several 2’-O-methyl modifications, and the nucleotides at positions 2 and 14 from the 5’ end of the antisense strand comprise a non 2’-O-methyl modification, but does not specifically teach the antisense strand comprises at least 85% 2’-O-methyl modifications.  For example, a siRNA having 21 nucleotides in each strand would embrace an antisense strand having at least 18 nucleotides having a 2’-O-methyl modification.
However, at the time of the effective filing date, ‘278 discloses making a double stranded oligonucleotide having at least 14 contiguous nucleotides, a 5’ and a 3’ end and 2’-O-methyl nucleotide modifications, wherein the nucleotides at 2 and 14 from the 5’ end of the oligonucleotide comprise a non-2’-O-methyl modification.  See pages 1-31 and 176-179.  The nucleotides at positon 2 and 14 from the 5’ end can be a 2’-fluoro-ribonucleotide.  Positions 2 and 14 are known to be intolerant of bulkier 2’-ribose modifications (paragraph 194).  The nucleotides at positions 1-6 from the 3’ end or positions 1-7 from the 3’ end are connected to adjacent nucleotides via 
In addition, at the time of the effective filing date, one of ordinary skill in the art would possess the knowledge that 2’-OMe, 2’-F, and 2’-MOE are the mostly widely used sugar modifications at the 2’ position of the sugar ring.  The modifications allow the oligonucleotide to adopt the energetically favorable confirmation.  These type of dsRNA have improved properties compared to siRNA.  The dsRNA can have hydrophobic modifications and these modifications show significant increase in cellular uptake.  A person of ordinary skill in the art would possess the knowledge that replacing 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘649 taken with ‘278, namely to make the double stranded oligonucleotide (also known as siRNA, dsRNA) to study the biological properties (e.g., siRNA activity, bioavailability, immunological properties, or stability) of the dsRNA.  A person of ordinary skill in the art would have been motivated to make the dsRNA comprise the antisense strand and sense strand having at least 85% to 100% 2’-O-methyl modifications to optimize the gene silencing activity and stability.  ‘649 and ‘278 display that chemically modifying the strands of the dsRNA are result-effective variables and provide motivation for a person of ordinary skill in the art to experiment to reach a product embraced by the claimed invention.  See MPEP 2144.305 II.  There is a finite number of nucleotides in a siRNA having 21 nucleotides and the claimed invention is directed to a product.  In view of the prior art of record, there is a reasonable expectation of success for making the product.  See MEP 2143 I (E) Obvious to try.   One of ordinary skill in the art would have been motivated to combine the teaching to study the function of these double stranded RNAs to determine if they are marketable for treating a disease in a mammalian subject or in genomic studies for pathways and diseases (page 26 of ‘278).  One of ordinary skill in the art would have been motivated to make one or more nucleotides at positions 7, 9, 10, and 11 from the 3’ end of the sense strand comprise a non 2’-O-methyl modification to insert 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woolf et al. (US 20190002880) disclose that a composition comprising a double stranded oligonucleotide comprising a first and second strand wherein at least one but not all of the nucleotides in both strands comprise a 2’-O-methyl modification can be used to reduce expression of a target sequence in a cell.
In addition, US 8,877,439 teaches a rapid assay to study chemically modified siRNA, including siRNA with least one 2’-O-methyl modification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635